Title: To Thomas Jefferson from Florida Blanca, 12 February 1791
From: Floridablanca, José Monino y Redondo, Conde de
To: Jefferson, Thomas



Sir
Madrid, 12th. February 1791.

Mr. Carmichael will have informed you of the favorable reception he met with from the King when he was presented by me to His Majesty as Chargé des Affaires of the United States appointed by their President, being made known as such by the Letter which you sent to me through his hands, dated the 11th. of April last.
The change which has taken place in the destination of Don Diego de Gardoqui had induced me to expect that an earlier opportunity should have offered to answer Your Honour’s Letter. And altho’ the opportunity I looked for has not yet presented itself, His Majesty not having yet come to a determination respecting the Person he is to appoint to succeed the said Chargé des Affaires, I could not but avail myself of the return to your Capital of Don Joseph Jaudenes, one of the Secretaries of the said Chargé des Affaires, recommending him thro’ you, by the King’s Order,  to the President and States, as I likewise recommend to them Don Joseph de Viar, who will introduce him to you and deliver you this Letter; the King hopes that these Spaniards will be considered as his Majesty’s servants, and be distinguished and attended to on all proper occasions.
I am further ordered by His Majesty to request you to assure the President of the United States, that faithful to the maxims of moderation and good faith which he has been taught by his August Father, he does and will preserve towards your States that Esteem and friendship which ought to subsist between good Neighbours. And as to myself individually, I beg you will rest assured of the consideration and high esteem which I hold you in, & I pray to God that he may Preserve you many Years.
I kiss Your Honour’s hands—Your most obedient humble Servant
